On Rehearing.
In opinion rendered upon rehearing in El Paso Electric Railway Company v. Lee, 157 S.W. 748, just filed and not yet officially reported, we at length state our reasons for declining to consider assignments of error which do not comply with that provision of amended rule 25 (142 S.W. xii), which requires the same to refer to that portion of the motion for a new trial in which the error is complained of. We here now refer to this opinion as stating in full our reasons for declining to consider the assignments in this case as violative of such amended rule.